 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBartenders' and Beverage Dispensers' Union, Local165 (Nevada Resort Association) and WilliamKent Dickson. Case 31-CB-3442April 28, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 20, 1981, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Bartenders' and Beverage Dispensers' Union, Local165, Las Vegas, Nevada, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order, as so modified:1. Add to the end of paragraph l(a), "that are re-lated to an alleged failure to properly refer suchregistrants."2. Add to the end of paragraph 2(a), "that are re-lated to an alleged failure to properly refer the re-questing applicant."3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER FANNING, dissenting:Unlike my colleagues, I would not adopt the Ad-ministrative Law Judge's finding that Respondentviolated Section 8(b)(1)(A) by refusing to allowDickson the right to review its hiring hall records.The stipulated facts indicate that Respondent op-erates an exclusive hiring hall under its collective-bargaining agreement with the Nevada Resort As-sociation, whereby it refers bartenders for employ-ment to members of the Association. Dickson, abartender who had apparently requested referral toemployment through Respondent, requested that261 NLRB No. 67Respondent's business manager, Stafford, grant himaccess to Respondent's out-of-work records be-cause Dickson suspected that an individual hadbeen improperly referred to a job ahead of him.Stafford replied that neither Dickson nor any othermember could see the list, but if Dickson had acomplaint about a specific individual, Staffordwould check the list and tell Dickson what hefound. Dickson apparently gave Stafford no morespecific information as to what he wanted tocheck.More than a month later Dickson again asked tosee the list and was again refused by Stafford. Inaddition, Respondent's attorney wrote a letter toDickson stating that the Union would not allowanyone unlimited access to the hiring hall'srecords, "absent a showing of good cause or acourt order forcing the Union to turn the recordsover," citing the confidentiality of the records andthat it would be burdensome to turn the recordsover at every request. The attorney invited Dick-son to submit in writing a description of any inci-dent in which he thought he had been denied refer-ral, and the Union would look into his charges andmake available to him "the data relevant to anygood faith specific request." Dickson provided noinformation.The Administrative Law Judge specificallyfound no evidence of discriminatory treatmenttoward the referral applicant. However, he foundthat because Dickson's request was not one whichwould create a burden on Respondent, and Re-spondent's records did not contain informationwhich could be deemed confidential as to other ap-plicants, Respondent violated its duty of fair repre-sentation to Dickson by denying him the right toreview the hiring hall records and thereby violatedSection 8(b)(l)(A).In Local No. 324, International Union of Operat-ing Engineers, AFL-CIO (Michigan Chapter, Associ-ated General Contractors of America, Inc.), 226NLRB 587 (1976), a case relied on by the Adminis-trative Law Judge in finding the violation here, Idissented from finding that the union violated Sec-tion 8(b)(1)(A) by refusing to supply a referral ap-plicant with a list of names and addresses from theout-of-work records. True, in that case the appli-cant wanted more than a chance to examine therecords on his own, as is the case here. However,the similarities between that case and this which Ibelieve require a finding of no violation are the ab-sence of discriminatory conduct or bad faith on thepart of the Union in dealing with its members, orwith nonmember referral applicants. In this case,there is absolutely no evidence of any activity onthe part of Respondent which could be character-420 BARTENDERS' AND BEVERAGE DISPENSERS' UNION, LOCAL 165ized as restraining or coercing Dickson or anyother referral applicants.On at least two occasions Respondent's repre-sentatives offered to satisfy any inquiry Dicksonhad if he would give them the information neces-sary to investigate the records, but Dickson wouldnot cooperate. True, it is possible that the informa-tion Respondent would have furnished Dicksonmay not have been satisfactory to him, therebyperhaps necessitating further investigation of therecords, but Dickson denied them the opportunityto make a good-faith effort to satisfy any legitimateinquiry he might have.As I stated in my dissent in Local 324, supra,"The duty of fair representation was not developedfor application to these housekeeping matters norto justify Board or court supervision of a union'severyday affairs, the efficiency of its services, or itsresponsiveness to its members." That is a job forthe Union's constituents.As I would find there was nothing in Respond-ent's actions which restrained or coerced Dicksonin this case, or could have had the tendency to doso, I would dismiss the complaint.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT breach our duty of fairly rep-resenting employees whom we represent incollective bargaining by denying them, whenthey are properly registered on the out-of-work list, the right to review and inspect anyhiring hall records in circumstances where em-ployers such as the members of the NevadaResort Association are contractually requiredto seek employees through this Union andwhere such records are related to an allegedfailure to properly refer registered employees.WE WILL NOT in any like or related mannerrestrain or coerce employees in their exerciseof rights guaranteed in Section 7 of the Act.WE WILL honor requests by William KentDickson or any other bona fide referral regis-trant to review or inspect the records wemaintain to operate our exclusive hiring hallthat are related to an alleged failure to proper-ly refer the requesting registrant.BARTENDERS' AND BEVERAGE DIs-PENSERS' UNION, LOCAL 165DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: OnNovember 15, 1979,1 the Regional Director for the Na-tional Labor Relations Board for Region 31 issued acomplaint accusing Bartenders' and Beverage Dispensers'Union, Local 165 (herein called Respondent), of havingviolated Section 8(b)(IXA) of the National Labor Rela-tions Act (herein called the Act). His complaint is basedupon an amended charge filed on October 30 by WilliamKent Dickson, an individual (herein called Dickson). OnNovember 21, Respondent filed its answer admitting inpart and denying in part certain allegations in the com-plaint. On March 16, 1981, the parties moved to waive ahearing before the Board and submitted a factual stipula-tion seeking a decision by an administrative law judge.The motion was referred to me as the duly assignedjudge and on March 17 I granted the motion. Briefswere thereafter filed and have been carefully considered.IssueWhether or not a union which operates an exclusivehiring hall breaches its duty of fair representation by bar-ring a referral applicant from examining the records theunion utilizes in operating the hiring hall.Pursuant to the stipulation, I hereby make the follow-ing:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERSThe Nevada Resort Association is a multiemployercollective-bargaining association consisting of numerousresort hotels in Las Vegas, Nevada. During the past cal-endar year, the Association's members, collectively andin the aggregate, received gross revenues in excess of$500,000 and purchased goods and services valued inexcess of $50,000 from suppliers located outside Nevada.Accordingly, I find that the Association and its membersare employers engaged in commerce and in an industryaffecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaningof Section 2(5) of the Act.Ill. RESPONDENT'S CONDUCT ALLEGED TO VIOLATETHE ACTRespondent is, and has been at all material times, theexclusive collective-bargaining representative of all bar-'All dates are 1979 unless otherwise indicated.421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenders employed by the Association and its employer-members. In its representative status, it negotiated a col-lective-bargaining contract with the Association knownas the "Strip Agreement" for the years 1976-80. Thatagreement establishes an exclusive hiring and job referralprocedure under which the Association and its employ-er-members are obligated to hire bartenders exclusivelythrough Respondent's hiring hall. As a result, Respond-ent's hiring and job referral procedures significantlyaffect the employment opportunities of employees whoare covered by that agreement and who seek to work atAssociation hotels.The individual who administers the collective-bargain-ing agreement for Respondent was at all material timesits secretary-treasurer and business manager, Jack Staf-ford. Although not specifically recited in the stipulation,I infer that Dickson is a bartender seeking work throughRespondent's hiring hall and during 1979 had requestedreferral to an Association hotel through Respondent'shiring hall.The stipulation recites that on September 18 Dicksonrequested Stafford to grant him access to Respondent'sout-of-work records, a request which is arguably rele-vant to Dickson's maintenance of employment opportu-nities. On September 18, Stafford refused to provideDickson with access to that information. Dickson toldStafford he wished to see the out-of-work list becauseDickson suspected an individual had been improperly re-ferred to a job ahead of him. Stafford replied that neitherDickson nor any other member could see the list, but ifDickson had a complaint about a specific individual,Stafford would check the list and tell Dickson what hefound. In that conversation Stafford did not give Dick-son any further reasons for the denial of his request tosee the list. Dickson never requested anything more thanthe opportunity to inspect the out-of-work record or toaccompany Stafford while Stafford inspected them.In late October or early November, after the instantcharge was filed and after Stafford had spoken with anNLRB agent, Dickson again asked if he could see theout-of-work list. Stafford continued to refuse Dicksonpermission to examine the list and gave no further reasonfor the denial.On October 26 Respondent's attorney, Philip Bowe,wrote Dickson a letter saying, inter alia: "The Union willnot allow anyone, Union member or not, unlimited accessto the hiring hall's records, absent a showing of goodcause or a court order forcing the Union to turn therecords over." Bowe then cited several reasons for thedenial including an assertion that the material shown onthe records included names, telephone numbers, address-es, social security numbers and the fact that applicantswere unemployed. Bowe stated there were many peoplewho might be interested in that information, but theUnion believed many of those on the list did not wantthat information to be divulged, particularly as it mightfall in the hands of an "IRS agent, ex-spouse, or potentialemployer...." Accordingly, he said, the Union per-ceived an obligation to keep the information confidentialand to deny its access to anyone who did not have a spe-cific reason or a court order. He also asserted it wouldbe burdensome to turn the records over at every request.Bowe then offered Dickson the opportunity to submit inwriting a description of any incident where he believedhe had been denied a referral, asking Dickson to providerelevant names, dates, and any other information. IfDickson did that, Bowe said, the Union would look intohis charges and make available to him "the data relevantto any good faith specific request."Bowe was somewhat mistaken in his assertion regard-ing the contents of the out-of-work list for it actuallyshows only the names of applicants, their "out-of-workdate,"2a telephone number, recent places of employmentand hotels where the applicant does not wish to work orhotels which do not wish to employ the applicant.IV. ANALYSIS AND CONCLUSIONSCounsel for the General Counsel asserts that a unionwhich operates an exclusive hiring hall must, under thedoctrine of the duty of fair representation, permit a refer-ral applicant to view the Union's referral records. In sup-port of that view, she cites Local No. 324, InternationalUnion of Operating Engineers, AFL-CIO (Michigan Chap-ter, Associated General Contractors of America, Inc.), 226NLRB 587 (1977).Respondent, anticipating a Local 324 argument, at-tempts to distinguish it on its facts and relies principallyon the Supreme Court's decision in Vaca, et al. v. Sipes,386 U.S. 171 (1967), which held that the duty of fair rep-resentation is breached only when a union's conducttoward a member of the collective-bargaining unit is "ar-bitrary, discriminatory or in bad faith." This, Respondentasserts, cannot be shown here. Certainly its assertion iscorrect to the extent that the Union's conduct here is in-nocent of discriminatory purpose.Recently, the Supreme Court again dealt with the fairrepresentation doctrine in International Brotherhood ofElectrical Workers v. Foust, 442 U.S. 42 (1979). TheCourt there said the fair representation duty is an obliga-tion placed upon unions which hold exclusive bargainingrights for the employees and the obligation flows fromthat status. The Court said at 46-47:This Court first recognized the statutory duty offair representation in Steele v. Louisville & NashvilleR. Co., 323 U.S. 192 (1944), a case arising under theRailway Labor Act. Steele held that when Congressempowered unions to bargain exclusively for allemployees in a particular bargaining unit, and there-by subordinated individual interests to the interestsof the unit as a whole, it imposed on unions a cor-relative duty "inseparable from the power of repre-sentation" to exercise that authority fairly. Id. at202-204; see Humphrey v. Moore, 375 U.S. 335, 342(1964); Vaca v. Sipes, 386 U.S. 171, 182 (1967);Hines v. Anchor Motor Freight. Inc., 424 U.S. 554,564 (1976)."' The duty of fair representation is also implicit in the NationalLabor Relations Act, 49 Stat. 449, as amended, 29 U.S.C. § 151 et' It is not clear if this date is the date the applicant was placed on thelist or the last date he or she was employed.422 BARTENDERS' AND BEVERAGE DISPENSERS' UNION, LOCAL 165seq., because that statute, like the Railway Labor Act, affordsunions exclusive power to represent all employees of a bargainingunit. See, e.g., Syres v. Oil Workers International Union, 350 U.S.892 (1955). Ford Motor Co. v. Huffman, 345 U.S. 330 (1953); Vacav. Sipes, 386 U.S. at 177.As the Court noted, the duty of fair representation,while not specifically explicated is nonetheless implicit inthe National Labor Relations Act. Since Miranda FuelCompany, Inc., 140 NLRB 181 (1962), the Board hasconsistently held that view, although there was somedoubt of the Board's authority until the Court decidedVaca v. Sipes, supra, in 1967. In Vaca, generally follow-ing Miranda, the Court stated that a union breaches itsduty of fair representation when its conduct is "arbitrary,discriminatory ...in bad faith ...or process[es] agrievance in a perfunctory fashion." Vaca v. Sipes, supraat 190-191.In conformity with these views, the Board has heldthat a union breaches the duty when it refuses to providean employee with information about its hiring hall rules,an arbitrary act. Laborers International Union of NorthAmerica, Local 252, AFL-CIO (Seattle and Tacoma Chap-ters of Associated General Contractors of America, Inc.),233 NLRB 1358, 1361 (1977). The Board there held thatdenying the referral applicant information about therules, set forth in the collective-bargaining agreement,breached the duty of fair representation because "inher-ent in [the duty] is an obligation to deal fairly with anemployee's request for information as to his relative posi-tion on the out-of-work register ..." citing Local 324,supra. Chairman Fanning dissented in part refusing toadhere to the Local 324 rationale, relying instead on evi-dence of discrimination based on the applicant's non-membership and because he had filed NLRB chargesagainst the Union, However, the panel majority agreedwith the Administrative Law Judge's assessment thatsimply denying the registrant the out-of-work rules vio-lated the duty.I also observe that under Section 104 of the LaborManagement Reporting and Disclosure Act of 1959 laborunions are obligated to give bargaining unit employees acopy of the collective-bargaining agreement regulatinghis or her employment.Here the hiring hall provisions are part of the "StripAgreement" and no doubt the records utilized to operatethe hiring hall may fairly be considered an adjunct tothat contract. It is probable, therefore, that the LMRDAmandates that such hiring hall records be shown to rep-resented employees.3In any event, combining the LMRDA's prohibitionagainst concealment with the above-cited decisions of theBoard and the Supreme Court, I conclude that it is ournational policy to require labor unions which hold exclu-sive representational rights to be open and candid aboutbusiness having a direct impact upon a represented em-ployee's employment opportunities. See, particularly, La-borers Local 252, supra.Certainly it is the Board's explicit duty under Section8(b)(2) to regulate hiring halls to prevent employmentdiscrimination based on union membership consider-' I do not suggest that it is the Board's duty to enforce the LMRDA;that responsibility rests with the Secretary of Labor.ations. Local Union No. 269, International Brotherhood ofElectrical Workers, AFL-CIO (Mercer County Division,New Jersey Chapter, NECA), 149 NLRB 768 (1969), enfd.357 F.2d 51 (3d Cir. 1966). And, implicitly, the Boardhas the duty to regulate hiring halls through the fair rep-resentation doctrine, as set forth under Section8(b)(l)(A). I.B.E. W v. Foust, supra, and Laborers Local252, supra. That being the case, does the Board have theconcomitant authority to order hiring halls to be openedto referral applicants?In analyzing hiring hall cases from a remedy point ofview, it is clear that the Board does have the authorityto order unions to open their hiring hall records. It hasdone so in discrimination cases involving lack of mem-bership,4concerted activity,5and filing charges with theBoard. 6My research, however, has disclosed no case as nakedof specific discrimination against the hiring hall referralregistrant as is the case before me. Even so, I do not findthe absence of discrimination to justify Respondent'sconduct here. Respondent is the exclusive collective-bar-gaining representative of bartenders who work at or seekto work at the Strip hotels and has an obligation of fairdealing with regard to them. Indeed, by obtaining fromthose hotels the right to refer employees, the Union isacting in the interest of employers as well as employeesand thus has a dual role and therefore a double responsi-bility of care. While I would not go so far as to say thatits duty is "fiduciary" in the sense that it is with respectto enforcing union-security obligations' nonetheless itsduty to employees seeking employment in the industry ishigh. Considering that a union in operating a hiring hallalways risks making an error, has the potential to dis-criminate against employees based on union membership,or may otherwise breach the duty of fair representation,it seems to me that unless the records are burdensome orcontain truly confidential material, a union is obligated toshow its hiring hall lists and records to any referral ap-plicant affected by them. Failure to do so would consti-tute an arbitrary act as defined by Miranda and Vaca andwould therefore be a breach of the duty of fair represen-tation.I reject Respondent's contention here that the datacontained in its hiring hall records are confidential. Therecords minimally show only the name and telephonenumber of the applicant. They may also show his lastplace of employment or an employer for whom he doesnot wish to work. His name and telephone number arenot confidential for they are probably available throughthe telephone directory to anyone seeking them; the factthat he is unemployed would be of no consequence to anI Lower Ohio Valley District Council of Carpenters. Millwrights LocalUnion No. 1080 United Brotherhood of Carpenten and Joiners of America(Burch A Lamb Corp.), 255 NLRB 80 (1981).1 Local 9a Operative Plasterers and Cement Masons' International Associ-ation of United States and Canada, AFL-CIO (Southern Illinois BuildersAssociation), 236 NLRB 329 (1978), enfd. 606 F.2d 189 (7th Cir. 1979).6 International Brotherhood of Boilermakers, Iron Ship Builders. Blacks-miths Forgers & Helpers Local Lodge No. 587, AFL-CIO (Stone & Web-ster Engineering Corporation), 233 NLRB 612 (1977).Rocket & Guided Missile Lodge 946. International Association of Ma-chinists and Aerospace Workers AFL-CIO (Aerojet-General Corp.), 186NLRB 561. 562 (1970), and cases cited in fn. I therein423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDindividual who is also unemployed but who might becompeting for the same job. Nor would his last place ofemployment or an employer for whom he did not wishto work be of significant detriment to require confiden-tial protection. The only thing which might require con-fidentiality would be an employer's statement that an in-dividual was not eligible to work there. Those remarksdo not appear to be numerous and could easily bemasked if necessary. Certainly, Respondent's records arenot burdensome and would be no particular hardship toreveal. Here Dickson simply asked to accompany Re-spondent's business manager in reviewing the records.He did not even ask for copies. In no way did he seek toburden Respondent with unnecessary work.8Finally,contrary to Respondent's assertion, there is no suggestionhere that the general public is entitled to review thehiring hall records; the right inures only to individualsactually utilizing the hiring hall to seek employment.Accordingly, I conclude that Respondent violated itsduty of fair representation to Dickson by denying himthe right to review the hiring hall records and therebyviolated Section 8(b)(l)(A) of the Act.IV. THE REMEDYHaving found that Respondent has violated the Act, Ishall recommend that it be required to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act. As it has been foundthat Respondent violated the Act by denying Dicksonthe opportunity to review its hiring hall records, I shallorder it to make those records available to Dickson andto any other bona fide referral registrant whose employ-ment opportunities are affected by them.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1. The hotels which are members of the NevadaResort Association are employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By denying William Kent Dickson, a referral regis-trant, the opportunity to review and inspect the hiringhall records maintained by Respondent, Respondentacted arbitrarily and in breach of its duty of fair repre-sentation and thereby violated Section 8(b)(1)(A) of theAct.' Apparently Business Manager Stafford had no objection to doing atleast some "extra" work for he, and later attorney Bowe, said they woulddo so if given information about whatever incident Dickson wished toinquire. However, their offer is inadequate, for Dickson would still beunable to ascertain the truth of whatever report might be made since hecould not independently verify it. Moreover, Respondent's requirementthat the alleged facts be put in writing seems unnecessary and irrelevantto any legitimate administrative purpose.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in thiscase and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER9Bartenders' and Beverage Dispensers' Union, Local165, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Breaching its duty of fair representation to hiringhall referral registrants by denying them the right toreview and inspect the records maintained by Respond-ent in the operation of its exclusive hiring hall as operat-ed under the collective-bargaining agreement known asthe "Strip Agreement" between Respondent and theNevada Resort Association.(b) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed bySection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Honor requests by William Kent Dickson or anyother bona fide referral applicant to inspect or reviewthe records maintained by Respondent in the operationof its exclusive hiring hall.(b) Sign and post at its offices and meeting halls in LasVegas, Nevada, copies of the attached notice marked"Appendix."'° Copies of the notice, on forms to be pro-vided by the Regional Director for Region 31, afterbeing duly signed by an authorized representative of Re-spondent, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered, de-faced, or covered by any other material.(c) Deliver to the Regional Director for Region 31,signed copies of said notice in sufficient numbers to beposted by the resort hotels which are members of theNevada Resort Association, if willing.(d) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.'O In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."424